Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 filed 09 February 2021 are pending in the application.

Priority
This application is a 371 of PCT/CN2019/122629 filed 12/03/2019. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art, CN 107141369 A (Machine English Translation; ‘369), teaches extraction of pectin via adding pectin into deionized water, mixing and ultrasonically dispersing it in solution; adjusting pH with alkali to 7-12, adding hydrogen peroxide and stirring at room temperature under UV light radiation. The solution is then neutralized and ethanol added to precipitate the pectin (Examples 1-4 at pages 7-10 of translation of Description). 
The difference between the claimed process and that of ‘369 is that, in the claimed process the citrus peel powder is dispersed in an alkaline solution containing sodium borohydride and then ultrasonic treatment is performed, whereas in the process of ‘369 ultrasonic dispersion is done in an alkaline solution containing hydrogen peroxide. There is no teaching, suggestion or motivation in the prior art to substitute hydrogen peroxide with sodium borohydride in the ultrasonic treatment step to obtain pectin having a high proportion of RG-I.
Therefore, pending claims 1-5 are allowable.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623